Citation Nr: 0943629	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased compensable rating for a skin 
disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a left foot injury.

4. Entitlement to service connection for foot fungus 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1968 and from December 1968 to February 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which, in part, denied entitlement to an increased 
compensable rating for a skin disorder; service connection 
for a left foot injury, and a foot fungus disorder, and found 
that new and material evidence had not been received to 
reopen the claims entitlement to service connection for 
posttraumatic stress disorder (PTSD) and a low back disorder. 

The RO issued a statement of the case regarding all but the 
PTSD issue noting that this would be addressed separately.  
Subsequently the Veteran perfected his appeal to all but the 
PTSD issue in July 2006.  

The RO issued a statement of the case for the issue of 
service connection for PTSD in April 2009.  The Veteran has 
not perfected his appeal to the PTSD issue and it is not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND 

The Veteran initially perfected his appeal on July 24, 2006 
noting that he did not want a BVA hearing.  However on July 
26, 2006 he amended his appeal and requested a Board hearing 
at a local VA Office before a Member of the BVA.

The record reveals that the Veteran as of March 2009 still 
wanted a hearing before a member of the Board at the RO.  
While he has questioned whether he could have the hearing at 
a location closer to his home, he has not specifically 
withdrawn his request for a hearing.  Accordingly, the case 
must be returned to the RO to schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2009); 38 C.F.R. § 20.700 
(2009).

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the Veteran for a 
hearing of his choice, either a 
videoconference hearing or a Travel Board 
hearing before the Board, pursuant to his 
July 2006 and March 2009 requests, in 
accordance with applicable procedures.  
The RO should notify the Veteran and his 
representative of the scheduled hearing 
at the latest address of record.  The 
Veteran and his representative should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).




